Citation Nr: 0734729	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
October 1958 and from December 1958 to December 1969.  He 
died in November 2002 and the appellant is his widow.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2005 on appeal from a January 2003 rating 
decision of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In August 2004, the appellant appeared before the undersigned 
at a Travel Board hearing held at the RO in Montgomery, 
Alabama.

The Board remanded the claims to the RO in May 2005 for 
further development and consideration.  In a March 2006 
decision, the Board denied the claims.  The appellant then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2007, the Court vacated the 
Board's March 2006 decision and remanded the case to the 
Board for further proceedings consistent with the terms of a 
Joint Motion of the parties, holding that not all of the 
Board's May 2005 remand instructions were complied with. 

The Court also instructed the Board to consider whether any 
of the appellant's statements (particularly those contained 
in the Record on Appeal at 496-506, i.e., the transcript of 
the August 2004 Travel Board hearing) regarding her claim for 
DIC benefits under 38 U.S.C. § 1318, when liberally construed 
under the applicable case law, would constitute a claim for 
clear and unmistakable error (CUE).  If such claim was raised 
by the appellant, the provisions of 38 C.F.R. § 3.22(b)(1) 
should be addressed.  A veteran's survivors are entitled to 
receive DIC benefits pursuant to 38 U.S.C. § 1318 if the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for a continuous period of at least 10 
years immediately preceding death but for CUE committed by VA 
in a decision on a claim filed during the veteran's lifetime.  
See 38 U.S.C.A. § 1318(b)(1); 38 C.F.R. § 3.22(a)(2)(i), 
(b)(1).  If a veteran submits evidence of a medical 
disability (for which he is in turn awarded service 
connection), makes a claim for the highest rating possible, 
and submits evidence of unemployability, then VA must 
consider a TDIU rating, even if not specifically requested by 
the veteran.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The VA is "to fully and sympathetically develop such 
claims to its optimum before deciding it on the merits."  
Roberson, 251 F.3d at 1384 (quoting Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998)).  This issue has not been 
adjudicated by the RO, thus the Board has no jurisdiction to 
consider it.  See Jarrell v. Nicholson, 20 Vet. App. 326, 
332-33 (2006) (en banc) (a CUE claim, a later theory of 
entitlement, is a "separate and distinct matter" constituting 
a new "claim" and therefore is entitled to initial RO 
consideration).  As such, that matter is REFERRED to the RO 
via the Appeals Management Center for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

At the time of the veteran's death, service connection was in 
effect for chronic brain syndrome associated with brain 
trauma and PTSD, rated as 100 percent disabling; craniotomy 
with skull loss and brain hernia, intermediate area, cranial 
defect measuring 2.5 x 3 cm in diameter, rated as 30 percent 
disabling; gunshot wound, right shoulder, posterior, with 
hypalgesia, Muscle Group III, rated as 30 percent disabling; 
paralysis, incomplete, right median nerve with hypalgesia, 
forearm and fingers, rated as 30 percent disabling; bilateral 
hearing loss, rated as 10 percent disabling; and tinnitus, 
rated as 10 percent disabling.

The causes listed on the veteran's death certificate were as 
follows: immediate cause of death, cardiopulmonary arrest; 
due to or as a consequence of pulmonary edema; due to or as a 
consequence of acute mitral insufficiency; due to or as a 
consequence of endocarditis.  Other significant conditions 
contributing to death were chronic renal failure, coronary 
artery disease, and chronic obstructive pulmonary disease.

In an August 2001 letter, M. Grossman, M.D., said the veteran 
had been a patient of his for more than 5 years.  He noted 
that the veteran had multiple medical problems including 
chronic congestive heart failure, chronic obstructive 
pulmonary disease, chronic renal failure, and degenerative 
arthritis.  It was his belief that the veteran's chronic 
pulmonary disease, chronic renal failure, and nephrotic 
syndrome were at least partially due to exposure to Agent 
Orange.

In a May 2003 letter, Dr. Grossman again noted that the 
veteran had multiple medical problems which caused his death.  
He indicated that after reading literature, it was his 
opinion that a lot of the veteran's symptoms, especially his 
cardiovascular and renal failure, were at least partially due 
to his toxic exposure during the Vietnam War.  He further 
noted that the veteran also suffered from PTSD which had a 
bearing on his cardiovascular status and subsequent renal 
failure.

In a March 2004 letter, Dr. Grossman stated that it was his 
belief that the veteran's PTSD had at least some part in the 
disease process and ultimate demise of the veteran.

In a March 2004 letter, F. Sanchez, M.D., indicated that the 
veteran had been a patient of his for several years and 
suffered from PTSD which complicated his other illnesses.  He 
noted that the veteran's inability to follow instructions was 
a contributing factor to the breakdown of his body functions.

Based upon the opinions from the veteran's former private 
physicians, the Board concluded that a VA medical 
professional should review the veteran's claims folder and 
provide opinions with respect to the cause of the veteran's 
death.

In June 2005, the Board, in part, remanded the claims to 
obtain a medical opinion from a VA physician as to whether it 
was as least as likely as not that any of the veteran's 
service-connected disorders, including PTSD, resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  However, the question was not answered by the 
VA physician.  Therefore, the claims will be remanded to the 
AMC/RO.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriately qualified VA medical 
professional should review the entire 
claims folder and a copy of this remand 
and provide an opinion regarding whether 
it is at least as likely as not (50 
percent or greater) that any of the 
veteran's service-connected disorders, 
including PTSD, resulted in debilitating 
effects and general impairment of health 
to an extent that would render the veteran 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.

A complete detailed rationale must be 
provided for any opinion that is rendered.

2.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
appellant and her representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

